DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-7, 9-14, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 11,159,794 B2 (“Pat 794”). Although the claims at issue are not identical, they are not patentably distinct from each other because
Consider application claim 3, claim 1 of Pat 794 discloses a method for decoding at least one digital image from data encoded by an encoder and representative of said image, said image being divided into a plurality of blocks processed in a defined order, said method comprising the following acts, implemented by a decoding device for a current block of the image comprising a predetermined number (Mv) of lines and a predetermined number (Mh) of columns: decoding coefficients of the current block from the encoded data; decoding an index representative of an identifier of a transform among a plurality of transforms and identifying the transform, each transform of the plurality being expressed as a vertical subtransform of size Mv*Mv and a horizontal subtransform of size Mh*Mh; transforming the current block into a decoded block transformed, from the transform obtained, by successive application of the vertical sub-transform and then of the horizontal subtransform or respectively of the horizontal subtransform and then of the vertical subtransform; reconstructing the image from the transformed decoded block; wherein the transforming act comprises, for the application of at least one subtransform of the selected transform: reading from a memory coefficients of a distinct sub-transform, called a core transform, belonging to the plurality of transforms, said core transform comprising a number of rows (M′h, M′v) of non-zero coefficients less than the number of rows and/or the number of columns of the current block; and modified use of the coefficients read, their absolute values being retained, the coefficients read being applied to the first M′h first rows, respectively M′v, first columns of the current block, the following Mh-M′h rows respectively Mv-M′v columns of the transformed block being constructionally zero.
Claim 1 of Pat 794 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 4, claim 3 of Pat 794 discloses the modified use of the coefficients of the core subtransform comprises at least one permutation of two coefficients and at least one change of sign of a coefficient, of the coefficients of the core subtransform..
Claim 3 of Pat 794 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 5, claim 5 of Pat 794 discloses  the plurality of transforms comprises: a first vertical subtransform Av0=A of size Mv*Mv whose application uses identically the coefficients of a first core K subtransform of size M′vxMv with M′v being less than Mv; a second vertical subtransform Av1=C whose application uses the coefficients of the first core subtransform K with reversal of its lines; a first horizontal subtransform Ah0=B of size Mh*Mh whose application uses identically the coefficients of a second core subtransform K′ of size M′hxMh with M′h being less than Mh; a second horizontal subtransform Ah1=D whose application uses the coefficients of the second core subtransform K′ with reversal of its lines.
Claim 5 of Pat 794 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 6, claim 1 of Pat 794 discloses a method for decoding at least one digital image from data encoded by an encoder and representative of said image, said image being divided into a plurality of blocks processed in a defined order, said method comprising the following acts, implemented by a decoding device for a current block of the image comprising a predetermined number (Mv) of lines and a predetermined number (Mh) of columns: decoding coefficients of the current block from the encoded data; decoding an index representative of an identifier of a transform among a plurality of transforms and identifying the transform, each transform of the plurality being expressed as a vertical subtransform of size Mv*Mv and a horizontal subtransform of size Mh*Mh; transforming the current block into a decoded block transformed, from the transform obtained, by successive application of the vertical sub-transform and then of the horizontal subtransform or respectively of the horizontal subtransform and then of the vertical subtransform; reconstructing the image from the transformed decoded block; wherein the transforming act comprises, for the application of at least one subtransform of the selected transform: reading from a memory coefficients of a distinct sub-transform, called a core transform, belonging to the plurality of transforms, said core transform comprising a number of rows (M′h, M′v) of non-zero coefficients less than the number of rows and/or the number of columns of the current block; and modified use of the coefficients read, their absolute values being retained, the coefficients read being applied to the first M′h first rows, respectively M′v, first columns of the current block, the following Mh-M′h rows respectively Mv-M′v columns of the transformed block being constructionally zero.
Claim 1 of Pat 794 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 7, claim 4 of Pat 794 discloses the number of rows of the current block is equal to the number of columns Mh=Mv, and the plurality of transforms comprises: a first vertical subtransform Av0=A of size Mv*Mv (=Mh*Mh) whose application uses identically the coefficients of a first core subtransform K; a second vertical subtransform Av1=D whose application uses the coefficients of the first core subtransform with reversal of its lines; a first horizontal sub-transform Ah0 of size Mh*Mh(=Mv*Mv) whose application uses identically the coefficients of the first core sub-transform K; a second horizontal subtransform Ah1=D whose application uses the coefficients of the first core subtransform with reversal of its lines.
Claim 4 of Pat 794 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 9, claim 4 of Pat 794 discloses the number of rows of the current block is equal to the number of columns Mh=Mv, and the plurality of transforms comprises: a first vertical subtransform Av0=A of size Mv*Mv (=Mh*Mh) whose application uses identically the coefficients of a first core subtransform K; a second vertical subtransform Av1=D whose application uses the coefficients of the first core subtransform with reversal of its lines; a first horizontal sub-transform Ah0 of size Mh*Mh(=Mv*Mv) whose application uses identically the coefficients of the first core sub-transform K; a second horizontal subtransform Ah1=D whose application uses the coefficients of the first core subtransform with reversal of its lines.
Claim 4 of Pat 794 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 10, application claim 10 recites the device that implements the method recited in application claim 3.  Thus, the non-statutory double patenting applies for the same reasons.
Consider application claim 11, application claim 11 recites the device that implements the method recited in application claim 4.  Thus, the non-statutory double patenting applies for the same reasons.
Consider application claim 12, application claim 12 recites the device that implements the method recited in application claim 5.  Thus, the non-statutory double patenting applies for the same reasons.
Consider application claim 13, application claim 13 recites the device that implements the method recited in application claim 6.  Thus, the non-statutory double patenting applies for the same reasons.
Consider application claim 14, application claim 14 recites the device that implements the method recited in application claim 7.  Thus, the non-statutory double patenting applies for the same reasons.
Consider application claim 16, application claim 16 recites the device that implements the method recited in application claim 9.  Thus, the non-statutory double patenting applies for the same reasons.
Consider application claim 17, claim 14 of Pat 794 discloses the device is implemented in a user terminal equipment.
Claim 14 of Pat 794 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.

Claims 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 11,159,794 B2 (“Pat 794”) in view of Koo (US 2020/0177921 A1).
Consider application claim 8, claims of Pat 794 discloses all the limitations in application claim 3 but does not explicitly teach Mh=32.
Koo teaches Mh=32 ([0035], [0130], [0167], and [0207]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of Mh=32 because such incorporation would allow various sizes of the transform to be used.
Consider application claim 15, application claim 15 recites the device that implements the method recited in application claim 8.  Thus, the non-statutory double patenting applies for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3-4, 7-11 and 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koo (US 2020/0177921 A1).
Consider claim 10, Koo teaches a device for decoding (a decoder for decoding a video signal.  [0075]) a stream of coded data representing at least one image divided into a plurality of blocks (In video coding, one block may be split based on a quadtree (QT). Furthermore, one subblock split by the QT may be further split recursively using the QT. A leaf block that is no longer QT split may be split using at least one method of a binary tree (BT), a ternary tree (TT) or an asymmetric tree (AT). The BT may have two types of splits of a horizontal BT (2NxN, 2NxN) and a vertical BT (Nx2N, Nx2N). The TT may have two types of splits of a horizontal TT (2Nx½N, 2NxN, 2Nx½N) and a vertical TT (½Nx2N, N x2N, ½N x2N). The AT may have four types of splits of a horizontal-up AT (2Nx½N, 2Nx3/2N), a horizontal-down AT (2Nx3/2N, 2Nx½N), a vertical-left AT (½Nx2N, 3/2Nx2N), and a vertical-right AT (3/2Nx2N, ½Nx2N). Each BT, TT, or AT may be further split recursively using the BT, TT, or AT. [0086] – [0093] and Fig. 3A-3C), where the device comprises: a computing machine configured or dedicated to: for a current block of the image, comprising a predetermined number Mv of rows and a predetermined number Mh of columns (In video coding, one block may be split based on a quadtree (QT). Furthermore, one subblock split by the QT may be further split recursively using the QT. A leaf block that is no longer QT split may be split using at least one method of a binary tree (BT), a ternary tree (TT) or an asymmetric tree (AT). The BT may have two types of splits of a horizontal BT (2NxN, 2NxN) and a vertical BT (Nx2N, Nx2N). The TT may have two types of splits of a horizontal TT (2Nx½N, 2NxN, 2Nx½N) and a vertical TT (½Nx2N, N x2N, ½N x2N). The AT may have four types of splits of a horizontal-up AT (2Nx½N, 2Nx3/2N), a horizontal-down AT (2Nx3/2N, 2Nx½N), a vertical-left AT (½Nx2N, 3/2Nx2N), and a vertical-right AT (3/2Nx2N, ½Nx2N). Each BT, TT, or AT may be further split recursively using the BT, TT, or AT. [0086] – [0093] and Fig. 3A-3C): decoding data corresponding to the current block, including decoding an index representative of an identifier identifying a transform among a plurality of transforms, each transform of the plurality being expressed as a vertical subtransform of size Mv*Mv and a horizontal subtransform of size Mh*Mh (The decoder may parse (or obtain) a transform combination index from a video signal. In this case, the transform combination index may correspond to any one of a plurality of transform combinations within the transform configuration group (S820). For example, the transform configuration group may include discrete sine transform type 7 (DST7) and discrete cosine transform type 8 (DCTS). The transform combination index may be called an AMT index.  In one embodiment, the transform configuration group may be configured based on at least one of a prediction mode, block size or block shape of a current block. The decoder may derive a transform combination corresponding to the transform combination index (S830). In this case, the transform combination is configured with a horizontal transform and a vertical transform, and may include at least one of the DST-7 or the DCT-8. Furthermore, the transform combination may mean the transform combination described in FIG. 6, but the disclosure is not limited thereto. That is, a configured based on another transform combination according to another embodiment of the disclosure is possible. The decoder may perform an inverse transform on the current block based on the transform combination (S840). If the transform combination is configured with a row (horizontal) transform and a column (vertical) transform, after the row (horizontal) transform is first applied, the column (vertical) transform may be applied. In this case, the disclosure is not limited thereto and may be reversely applied or if the transform combination is configured with non-separable transforms, the non-separable transforms may be immediately applied. In one embodiment, if the vertical transform or the horizontal transform is the DST-7 or DCT-8, an inverse transform of the DST-7 or an inverse transform of the DCT-8 may be applied for each column and then applied for each row. In one embodiment, the vertical transform or the horizontal transform may be differently applied to each row and/or each column. In one embodiment, the transform combination index may be obtained based on an AMT flag indicating whether an AMT is performed. That is, the transform combination index may be obtained if an AMT is performed based on the AMT flag. In one embodiment, the decoder may check whether the number of non-zero transform coefficient is greater than a threshold. In this case, the transform combination index may be obtained when the number of non-zero transform coefficient is greater than the threshold. In one embodiment, the AMT flag or the AMT index may be defined in at least one level of a sequence, a picture, a slice, a block, a coding unit, a transform unit or a prediction unit. In one embodiment, the inverse transform may be applied when both the width and height of a transform unit is 32 or less.  [0157] – [0167]), and applying the identified transform to decoded data corresponding to the current block, by application of the vertical sub-transform and then of the horizontal subtransform (The decoder may parse (or obtain) a transform combination index from a video signal. In this case, the transform combination index may correspond to any one of a plurality of transform combinations within the transform configuration group (S820). For example, the transform configuration group may include discrete sine transform type 7 (DST7) and discrete cosine transform type 8 (DCTS). The transform combination index may be called an AMT index.  In one embodiment, the transform configuration group may be configured based on at least one of a prediction mode, block size or block shape of a current block. The decoder may derive a transform combination corresponding to the transform combination index (S830). In this case, the transform combination is configured with a horizontal transform and a vertical transform, and may include at least one of the DST-7 or the DCT-8. Furthermore, the transform combination may mean the transform combination described in FIG. 6, but the disclosure is not limited thereto. That is, a configured based on another transform combination according to another embodiment of the disclosure is possible. The decoder may perform an inverse transform on the current block based on the transform combination (S840). If the transform combination is configured with a row (horizontal) transform and a column (vertical) transform, after the row (horizontal) transform is first applied, the column (vertical) transform may be applied. In this case, the disclosure is not limited thereto and may be reversely applied or if the transform combination is configured with non-separable transforms, the non-separable transforms may be immediately applied. In one embodiment, if the vertical transform or the horizontal transform is the DST-7 or DCT-8, an inverse transform of the DST-7 or an inverse transform of the DCT-8 may be applied for each column and then applied for each row. In one embodiment, the vertical transform or the horizontal transform may be differently applied to each row and/or each column. In one embodiment, the transform combination index may be obtained based on an AMT flag indicating whether an AMT is performed. That is, the transform combination index may be obtained if an AMT is performed based on the AMT flag. In one embodiment, the decoder may check whether the number of non-zero transform coefficient is greater than a threshold. In this case, the transform combination index may be obtained when the number of non-zero transform coefficient is greater than the threshold. In one embodiment, the AMT flag or the AMT index may be defined in at least one level of a sequence, a picture, a slice, a block, a coding unit, a transform unit or a prediction unit. In one embodiment, the inverse transform may be applied when both the width and height of a transform unit is 32 or less.  [0157] – [0167]); wherein applying the identified transform comprises, for the application of at least one subtransform: getting coefficients of the at least one subtransform from a core transform, belonging to the plurality of transforms, said core transform comprising a number M′v of rows of non-zero coefficients less than the number My of rows of the current block (CNVIII can be expanded in terms of SNVII that has number of rows of non-zero coefficients less than the number of rows and/or the number of columns. [0134] – [0146]).
Consider claim 11, Koo teaches applying the identified transform comprises getting the coefficients of the at least one subtransform from a core transform among two core transforms consisting of a first core transform and a second core transform, at least part of the coefficients of the second core transform being based on the coefficients of the first transform (CNVIII can be expanded in terms of SNVII that has number of rows of non-zero coefficients less than the number of rows and/or the number of columns. [0134] – [0146]).
Consider claim 14, Koo teaches Mv=Mh ([0105] and [0207] – [0210]).
Consider claim 15, Koo teaches Mh=32 ([0035], [0130], [0167], and [0207]).
Consider claim 16, Koo teaches Mv=Mh ([0105] and [0207] – [0210]).
Consider claim 17, Koo teaches the device is implemented in a user terminal equipment ([0271]).
Consider claim 3, claim 3 recites the method implemented by the device recited in claim 10.  Thus, it is rejected for the same reasons.
Consider claim 4, claim 4 recites the method implemented by the device recited in claim 11.  Thus, it is rejected for the same reasons.
Consider claim 7, claim 7 recites the method implemented by the device recited in claim 14.  Thus, it is rejected for the same reasons.
Consider claim 8, claim 8 recites the method implemented by the device recited in claim 15.  Thus, it is rejected for the same reasons.
Consider claim 9, claim 9 recites the method implemented by the device recited in claim 16.  Thus, it is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 2020/0177921 A1) in view of Li (US 2016/0029046 A1).
Consider claim 12, Koo teaches all the limitations in claim 10 but does not explicitly teach the number M′v of rows of the core transform is smaller than the number of rows of the at least one substransform.
Li teaches the number M′v of rows of the core transform is smaller than the number of rows of the at least one substransform ([0065] – [0066], [0068] – [0069], [0112] – [0113], [0122] – [0123], [0129] – [0130], [0136] – [0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of deriving transform matrices from another transform matrix because such derivation is not processing intensive and can be done during runtime.  As such, significant on-chip space savings may be realized because only the master transform matrices need to be generated and stored in memory or hardwired at chip development time.  [0024].
Consider claim 5, claim 5 recites the method implemented by the device recited in claim 12.  Thus, it is rejected for the same reasons.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 2020/0177921 A1) in view of Budagavi, Madhukar, et al. "Core transform design in the high efficiency video coding (HEVC) standard." IEEE Journal of Selected Topics in Signal Processing 7.6 (2013): 1029-1041 (hereinafter “Budagavi”).
Consider claim 13, Koo teaches all the limitations in claim 10 but does not explicitly teach the at least one subtransform includes a set of rows containing only zeros.
Budagavi teaches the at least one subtransform includes a set of rows containing only zeros (elements in the first stage of transform and second stage of transform are designed to be zero.  Section E and Section F in p. 1031 – p. 1034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the know technique of designing transforms with value of elements in columns and rows to be zero because such incorporation would facilitate the scaling required after the transforms to fit within 16 bits.  P. 1034.
Consider claim 6, claim 6 recites the method implemented by the device recited in claim 13.  Thus, it is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/           Primary Examiner, Art Unit 2486